DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 07/05/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2017/0242126, previously cited) in view of Adam et al. (US 2015/0109414).
Regarding claim 1, Matsuo teaches an object monitoring system (fig. 1), comprising a distance measuring device (100) configured to generate, an imaging cycle having different imaging 5modes ([0045]), distance image of a target space for each of the imaging modes ([0030]), and a computing device (104) configured to determine presence or absence of an object within a monitoring area set in the target space based on the distance image, wherein 10the computing device is configured to determine the presence or absence of the object within the monitoring area based on determination results as to whether or not a distance measurement value of each pixel in the distance image is valid and whether or not the distance 15measurement value is within the monitoring area each time the distance image is generated for each imaging mode ([0060]-[0070]).  Also see figs. 1-10A and [0023]-[0070].
Matsuo is silent to generate a distance image while repeating an image cycle having different imaging modes.
However, Adam teaches a distance measuring device (20, fig. 1A) configured to generate, while repeating an imaging cycle having imaging modes (exposure time), a distance image of a target space for each of the imaging modes and a computing device (24) configured to determine  presence or absence of the object as claimed ([0022]-[0072] and claim 1).
In view of Adam’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo by incorporating the teaching as taught by Adam in order to arrive at the claimed invention.  
Regarding claim 2, Matsuo as modified by Adam teaches all subject matter claimed as applied above. Matsuo further teaches wherein the computing device is configured to determine that the object is within the monitoring area when the 20determination results indicate that even a single pixel is genuine ([0060]-[0070]).
Regarding claims 3 and 4, Matsuo as modified by Adam teaches all subject matter claimed as applied above. Matsuo further teaches wherein the computing device is configured to store the determination results as intrusion determination images, and determines 25presence or absence of the object within the monitoring area based on a composite intrusion determination image in which a prescribed number of the intrusion determination images are composited and further limitations as claimed (figs. 4, 12, [0062]-[0069], [0075] and [0082]).
Regarding claim 6, Matsuo as modified by Adam teaches all subject matter claimed as applied above. Matsuo further teaches wherein the prescribed number is the number of the imaging modes (fig. 4).
Regarding claim 9, Matsuo as modified by Adam teaches all subject matter claimed as applied above. Matsuo further teaches wherein the distance measurement value being valid means that the distance measuring device is capable of measuring distance, or that the distance measurement 35value is within an accuracy threshold ([0062]).
Allowable Subject Matter
Claims 5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an object monitoring system comprising a computing device that stores the determination results as intrusion determination images, generates a composite intrusion determination image in which a prescribed number of the intrusion determination images are composited, stores determination results as to whether or not the distance measurement value of each pixel in the distance image is invalid as invalidity determination images, generates a composite invalidity determination image in which a prescribed number of the invalidity determination images are composited, and determines the presence or absence of the object within the monitoring area based on an integrated composite determination image in which the composite intrusion determination image and the composite invalidity determination image are composited  and in combination with other features as recited in claim 5 and further limitation of the dependent claim 7.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an object monitoring system comprising a computing device that outputs an invalidity determination signal when a prescribed invalid pixel group size is detected from the composite invalidity determination image and in combination with other features as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887